DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The first sentence of the abstract should be omitted.

Double Patenting
Claim 1-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 12, and 17 of U.S. Patent No. US 10346092 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because.

Claims 1, 11, and 18 appear to claim more narrowly the same patentable subject matter of claims 9, 12, and 17 of US 10346092 B2.


Claim 1-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 16 of U.S. Patent No. US 11016706 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because.

Claims 1, 11, and 18  appear to claim more narrowly the same patentable subject matter of claims 1, 9, and 16 of US 11016706 B2.

Claims 1-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 19 of U.S. Patent No. US 11276457 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because.

Claims 1, 11, and 18 appear to claim more narrowly the same patentable subject matter of claims 17 and 19 of US 11276457 B2.

Claim 1-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. US 10741239 B2, in view of Mirichigni, US 20150100744 A1, in view of La Fretta, US 20160064045 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because.

Claim 1 and 11 appear to claim more narrowly the same patentable subject matter of claims 1 and 6 of US 10741239 B2 except for a bidirectional interface. Mirichigni discloses a bidirectional interface (see Mirichigni  Fig 1 Ref 132).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that an apparatus, as disclosed by US 10741239 B2, may implement a bidirectional bus, as disclosed by Mirichigni. The inventions are well known variants of devices which control signals to memory arrays, and the combination of known invention which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Mirichigni’s attempt to accurately send commands (see Mirichigni Para [0029]).

Claim 18 appears to claim more narrowly the same patentable subject matter of claims 1 and 6 of US 10741239 B2 except for second and third command instruction sets. La Fretta discloses a bidirectional interface (see La Fretta Fig 3 Refs 335, 355, and Fig 4 output of 469).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that an apparatus, as disclosed by US 10741239 B2, may implement multiple instruction sets, as disclosed by La Fretta. The inventions are well known variants of devices which control signals to memory arrays, and the combination of known invention which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is La Fretta’s attempt improve processing performance (see La Fretta Para [0006]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Gao, US 20210182190 A1 does not appear to be prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 - 08/13/2022